 1                                                                        The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7
                                              UNITED STATES DISTRICT COURT
 8                                           WESTERN DISTRICT OF WASHINGTON
                                                       AT SEATTLE
 9
     AMAZON.COM, INC., a Delaware corporation,
10
                                         Plaintiff,          No. 2:20-cv-00694-MJP
11
               v.                                            JOINT STATUS REPORT AND
12                                                           STIPULATED MOTION TO
     ROBOJAP TECHNOLOGIES LLC, a                             AMEND CASE SCHEDULE
13   Washington limited liability company;
     SANDEEP SINGH, an individual; QUATIC
     SOFTWARE SOLUTIONS PVT. LTD., a
14   foreign company; ANUJ SHARMA, an
     individual; HITESH KUMAR SACHDEVA,
15   an individual; SUKHMEET SINGH BAINS,
     an individual; and GUREEN PAWAR, an
16   individual,
17                                       Defendants.
18

19             Plaintiff Amazon.com, Inc. (“Amazon”) and Defendants Robojap Technologies, LLC
20   (“Robojap”), Quatic Software Solutions Pvt. Ltd. (“Quatic Software”), and Sandeep Singh (“Singh”),
21
     (collectively “Defendants”), by and through their counsel of record, jointly submit this status report
22
     and propose and request that the Court enter an amendment to the Order Setting Trail Date and Related
23
     Dates (Dkt. # 46) as provided below.
24

25

                                                                                        MDK LAW
                                                                           777 108th Avenue Northeast, Suite 2000
     JOINT STATUS REPORT AND                                                    Bellevue, Washington 98004
     STIPULATED MOTION TO ADJUST                                                      (425) 455-9610
     DISCOVERY MOTIONS DEADLINE
     Amazon v. Robojap Technologies LLC, et al. - 1
 1                                                         I. Status Report

 2              The parties have worked diligently to conduct fact discovery in this case. As set forth in the
 3   Parties’ original stipulation to amend the case schedule (See Dckt. No. 58), the parties have worked

 4   together to effectuate discovery but have since encountered delays due to witness’s contraction of the

 5   COVID-19 virus in India. On June 9, 2021, Amazon noticed the Fed. R. Civ. P. 30(b)(6) deposition of

 6   Robojap for June 21, 2021, and the deposition of Singh for June 22, 2021. On June 10, 2021, counsel

 7   for Defendants learned that Singh, Robojap’s sole director, has been suffering from lingering side

     effects of a strain of COVID-19 he contracted in India. 1 These side effects prevent Singh from being
 8
     able to sit for a deposition. 2 On June 11, 2021, counsel for Defendants notified Amazon of Singh’s
 9
     illness and that he would not appear for the noticed depositions and would not be available until mid-
10
     July at the earliest. As a result, the parties are, unfortunately, again asking for a minor modification of
11
     the case deadlines.
12
                                                      II. Proposed Case Schedule
13
                The parties have worked diligently to conduct discovery according to the existing case
14
     schedule. Nevertheless, the parties seek additional time to conduct discovery. Accordingly, the
15
     Parties propose and request that the Court enter an Order amending the case schedule as provided below.
16

17

18
                                                                        Prior [Dckt. 59]             Proposed
19
   All motions related to discovery must be filed by                  July 14, 2021             July 31, 2021
         and noted on the motion calendar on the
20       third Friday thereafter (see CR7(d))
21 Discovery completed by                                             August 13. 2021           August 27, 2021
22   ///
     ///
23   ///
     ///
24

25   1
         Declaration of Sandeep Singh
     2
         Id.
                                                                                                MDK LAW
                                                                                   777 108th Avenue Northeast, Suite 2000
     JOINT STATUS REPORT AND                                                            Bellevue, Washington 98004
     STIPULATED MOTION TO ADJUST                                                              (425) 455-9610
     DISCOVERY MOTIONS DEADLINE
     Amazon v. Robojap Technologies LLC, et al. - 2
 1             DATED this 22nd day of June 2021

 2
                                                      DAVIS WRIGHT TREMAINE LLP
 3                                                    Attorneys for Plaintiff

 4
                                                      By s/ Tim Cunningham
 5                                                       Bonnie E. MacNaughton, WSBA #36110
                                                         Tim Cunningham, WSBA #50224
 6                                                       920 Fifth Avenue, Suite 3300
                                                         Seattle, WA 98104-1610
 7
                                                         Phone: 206.622.3150
 8                                                       Fax: 206.757.7700
                                                         Email: bonniemacnaughton@dwt.com
 9                                                                 timcunningham@dwt.com

10                                                    MDK Law
                                                      Attorneys for Defendants
11

12                                                    By /s/ James P. Ware
                                                         James P. Ware, WSBA #36799
13
                                                         Dennis R. Kasimov, WSBA #51303
14                                                       MDK Law
                                                         777 108th Ave NE, Suite 2000
15                                                       Bellevue, Washington 98004
                                                         Tel.: 425.455.9610
16                                                       Fax: 425.455.1170
                                                         Email: jware@mdklaw.com
17                                                                 dkasimov@mdklaw.com
18

19

20

21

22

23

24

25

                                                                                     MDK LAW
                                                                        777 108th Avenue Northeast, Suite 2000
     JOINT STATUS REPORT AND                                                 Bellevue, Washington 98004
     STIPULATED MOTION TO ADJUST                                                   (425) 455-9610
     DISCOVERY MOTIONS DEADLINE
     Amazon v. Robojap Technologies LLC, et al. - 3
 1                                                    ORDER

 2             The Court has considered and approves the parties’ stipulated case schedule modifications.

 3             IT IS SO ORDERED.

 4

 5             DATED this 23rd day of June 2021.

 6

 7

 8                                                                A
                                                                  MARSHA J. PECHMAN
 9                                                                United States Senior District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                                        MDK LAW
                                                                           777 108th Avenue Northeast, Suite 2000
     JOINT STATUS REPORT AND                                                    Bellevue, Washington 98004
     STIPULATED MOTION TO ADJUST                                                      (425) 455-9610
     DISCOVERY MOTIONS DEADLINE
     Amazon v. Robojap Technologies LLC, et al. - 4
